Exhibit 10 (a) (xi)
(HEINZ LOGO) [l32433al3243301.gif]
1986
DEFERRED COMPENSATION PROGRAM
FOR EXECUTIVES OF H. J. HEINZ COMPANY
AND AFFILIATED COMPANIES
(as amended and restated effective January 1, 2005)

1.   Purpose

     The purpose of this Program is to provide Eligible Executives with an
opportunity to defer current income.

2.   Definitions

  2.1   “Account” shall mean a deferred compensation reserve account established
for bookkeeping purposes only in the financial accounting records of the
Corporation which reflect Awards deferred pursuant to Section 3, plus Rollovers
pursuant to Section 4, plus earnings credited at the applicable Crediting Rate.
    2.2   “Age” shall mean the Participant’s attained age in years.     2.3  
“Affiliate” shall mean any corporation, partnership, trust, or sole
proprietorship, whether domestic or foreign, which is affiliated with the
Company through direct or indirect ownership of greater than fifty percent (50%)
of the voting and equity interests therein.     2.4   “Award” shall mean, for
any fiscal year, the amount granted to an Eligible Executive of the Company for
that year and, in the absence of a Deferral Election with respect to such Award,
payable to him in the succeeding fiscal year under MIP and LTIP.     2.5  
“Board” shall mean the Board of Directors of the Corporation.

 



--------------------------------------------------------------------------------



 



  2.6   “Beneficiary” shall mean the person or entity designated by the
Participant or the Spouse of a Participant in a time and manner determined by
the Committee to receive Benefits under this Program. If no Beneficiary
designation by a Participant is in effect, the Beneficiary shall be the
Participant’s Spouse, if any, or if none, then the Participant’s estate. If a
Participant’s Spouse makes no Beneficiary designation, then the Beneficiary
shall be such Spouse’s estate. A Participant or his surviving Spouse may revoke
or change their Beneficiary designation at any time in the manner determined
from time to time by the Committee.     2.7   “Benefit” shall mean any payment
made from an Account to a Participant or his Beneficiary. Such Benefit shall be
payable in United States currency by a check or draft drawn upon an account of
the Company at any United States domestic bank. Such check or draft shall be
mailed by regular first class United States mail to the latest address provided
by the Participant or his Beneficiary no later than the date specified for such
Benefit to be paid pursuant to the terms of this Program.     2.8   “Committee”
shall mean the Management Development and Compensation Committee of the Board
and its designee or their successors.     2.9   “Company” shall mean H. J. Heinz
Company or any Affiliate.     2.10   “Corporation” shall mean H. J. Heinz
Company, a Pennsylvania corporation, and any successor thereto by merger,
purchase, or otherwise.     2.11   “Crediting Rate” shall mean for any Plan Year
the greater of 150% of Moody’s Composite Bond Index or 15% per annum, until such
time as periodic Benefits begin pursuant to Section 6, Section 7, or Section 8,
whereupon the Crediting Rate shall be 15% per annum. No crediting of earnings at
the applicable Crediting Rate will be made after the last day of the month in
which the event occurs which causes a single sum Benefit payment to become
payable pursuant to Section 7 or Section 8. Crediting of earnings shall commence
on July 1, 1987 and continue each July 1 thereafter to a Participant’s Account
up to the date a Benefit is payable from such Account.

- 2 -



--------------------------------------------------------------------------------



 



      Once the first periodic Benefit payment from an Account is made, crediting
of earnings on such Account at the applicable Crediting Rate shall be accrued
annually from the date such first periodic Benefit payment is made.     2.12  
“Deferral Election” shall mean the signing of the irrevocable deferral election
form authorized by the Committee under which the Eligible Executive elects to
defer all or a portion of his Award pursuant to Section 3, or elects to make a
complete or partial Rollover Election pursuant to Section 4 (Rollover Election).
    2.13   “Deferral Date” shall mean July 1, 1986 with respect to any Awards
deferred under a Deferral Election entered into by an Eligible Executive for a
fiscal year 1986 Award and a Rollover, and July 1, 1987 for a fiscal year 1987
Award deferred under a Deferral Election.     2.14   “Eligible Executive” shall
mean an employee of the Company who is eligible for MIP and/or LTIP as of
April 30, 1986 and who has not attained age 65 by such date, provided, however,
that the Committee, in its sole discretion, may designate any employee of the
Company as an Eligible Executive.     2.15   “MIP” and/or “LTIP” shall mean the
Company’s existing Management Incentive Plan and the Company’s Long Term
Incentive Plan, respectively, as each may be amended from time to time.     2.16
  “Moody’s Composite Bond Index” shall mean the Monthly Average of the Composite
Yield on Seasoned Corporate Bonds as published by Moody’s Investors Service,
Inc. or any successor thereto for the calendar month which ends two months prior
to the beginning of any applicable Plan Year. If such index is no longer
published, the Committee, in its sole discretion, may use any seasoned United
States corporate bond index published generally in the United States.     2.17  
“Participant” shall mean an Eligible Executive who elects to defer all or a
portion of his Award pursuant to Section 3 or elects a Rollover pursuant to
Section 4.

- 3 -



--------------------------------------------------------------------------------



 



  2.18   “Plan Year” shall mean the twelve months beginning July 1 through
June 30 commencing July 1, 1986 and each twelve month period thereafter so long
as the Program remains in existence.     2.19   “Program” shall mean the 1986
Deferred Compensation program for Executives of H. J. Heinz Company and
Affiliated Companies.     2.20   “Retirement” shall mean the eligibility of a
Participant to receive an immediate cash allowance from any funded pension plan
generally applicable to employees of the Company.     2.21   “Rollover” shall
mean amounts credited pursuant to Section 4 from previously deferred cash awards
together with interest accrued thereon under WHIP and/or LTIP to a Participant’s
Account.     2.22   “RSP” shall mean the H.J. Heinz Company Employees Retirement
and Savings Plan, as amended from time to time, or any predecessor to such plan.
    2.23   “Spouse” shall mean the person who is legally married to the
Participant at the time of the Participant’s death and is not then subject to an
agreement or court decree of separate maintenance or a trust in which such
person is the sole income Beneficiary.

3.   Deferral of Awards

  3.1   An Eligible Executive may elect, subject to section 3.3, to defer whole
dollars or a percentage of his Award as follows:

  (a)   up to 100% of his fiscal year 1986 Award, if any; and/or     (b)   up to
100% of his fiscal year 1987 Award, if any.

  3.2   Such election shall be made by executing an irrevocable Deferral
Election with the Company on or before April 30, 1986.     3.3   The minimum
amount of an Award which an Eligible Executive may defer in any year shall be
$5,000. Deferral Elections of less than $5,000 shall be void and of no effect.

- 4 -



--------------------------------------------------------------------------------



 



  3.4   Awards deferred and Rollovers under the Program are not included in
determining a Participant’s benefits under any qualified retirement plan of the
Company or determining allowable contributions under the RSP. To the extent that
any deferred Award and/or Rollover would have been included in determining a
Participant’s retirement benefit had such amount not been deferred, the Company
will make additional supplemental payments to the Participant outside of the
Heinz Retirement System so that each Participant will receive the same
retirement benefit from the Company that he would have received had he not
elected to defer such Award or Rollover.

4.   Rollovers of MIP and/or LTIP

  4.1   An Eligible Executive may make an irrevocable one-time election in whole
dollars for the Rollover of all or a portion, but not less than $5,000, of his
previously deferred cash awards plus interest accrued thereon under MIP and/or
LTIP as of June 30, 1986 including such amounts the Eligible Executive
previously elected to defer with respect to FY1986 and/or FY1987 MIP and/or
LTIP. Rollovers shall become part of a Participant’s Account and shall be
subject to the rules of the Program. A Rollover election may be made by an
Eligible Executive independent of the deferral of an Award pursuant to
Section 3.

5.   Death Prior to Deferral Date

  5.1   If a Participant dies prior to a Deferral Date for any Award or
Rollover, the Deferral Election or Rollover Election with respect to such Award
or Rollover shall be void and of no effect. The Company’s sole obligation in
such circumstance with respect to an Award shall be to pay such Award to the
Participant’s estate or personal legal representative. Rollover amounts
transferred pursuant to this Program will be paid out in accordance with the
rules of MIP and/or LTIP as if the Rollover election had never taken place.

6.   Participant’s Benefit at Age 65

  6.1   A Benefit shall be payable from a Participant’s Account in 15 equal
annual installments beginning on the 1st day of the month next

- 5 -



--------------------------------------------------------------------------------



 



      following the day such Participant attains age 65 and on the same day of
each year thereafter until all annual installments have been paid. Each
installment shall be deducted from the Participant’s Account and shall be in an
amount sufficient to exhaust the Participant’s Account together with interest
compounded at 15% per annum on the declining Account balance. The amount of each
installment shall be calculated by dividing a Participant’s Account as of the
date installments commence by 6.72447561. If a Participant dies after attaining
age 65, his Account at his date of death shall be paid in accordance with
Section 8.4.

7.   Benefits at Termination of Employment

  7.1   A Participant whose employment with the Company has terminated prior to
attaining age 50 for any reason whatsoever, except for death, shall receive his
Account in a single sum as soon as practicable following the date of his
termination of employment.     7.2   If such Participant has attained age 50 or
is eligible for Retirement at the time of his termination of employment for any
reason whatsoever except for death, Benefits shall be payable pursuant to
Section 6 beginning the first day of the month next following the day such
Participant attains age 65.     7.3   Notwithstanding Section 2.11, if a
Participant whose employment with the Company has terminated pursuant to
Section 7.1 in the first year after any Deferral Date for any Award or Rollover,
the Crediting Rate applied to such Award or Rollover will be reduced to zero,
and if such Participant’s termination of employment occurs for any reason,
except for death, in the second year after any Deferral Date for any Award or
Rollover, the Crediting Rate will be reduced to 5% per annum. If such
Participant’s termination of employment occurs for any reason whatsoever except
for death after two years from any Deferral Date of any Award or Rollover, the
Crediting Rate shall be the same as stated in Section 2.11.     7.4  
Notwithstanding anything to the contrary contained herein, if a Participant’s
employment with the Company or any Affiliate of the Company terminates because
the Company has sold the Affiliate, division or other portion of the business to
a party that is not an

- 6 -



--------------------------------------------------------------------------------



 



      Affiliate of the Company, the Participant may continue to receive the
benefits of the Program that he or she would otherwise have received had the
Participant continued to be employed by an Affiliate of the Company, provided
the Board of Directors or the Executive Committee of the Board of Directors
specifically authorizes such Participant to continue to receive the benefits of
the Program following the disposition of the Affiliate, division, or other
business in which such Participant was employed.

8.   Death Benefits

  8.1   If a Participant dies prior to age 65 and is not eligible for
Retirement, his Beneficiary shall receive a single sum as soon as practicable
following his date of death equal to the greater of:

  (a)   three times the sum of Awards deferred under Section 3 and any Rollover
pursuant to Section 4; or     (b)   the Participant’s Account at his date of
death.

  8.2   If a Participant dies prior to age 65 and is eligible for Retirement and
his Beneficiary is his Spouse, then a Benefit of 15 annual payments calculated
pursuant to Section 6 will be paid, commencing as soon as practicable, to such
Spouse. The Spouse’s Benefit will be based on the greater of:

  (a)   three times the sum of Awards deferred under Section 3 and any Rollover
pursuant to Section 4; or     (b)   the Participant’s Account at his date of
death.

  8.3   If a Participant dies prior to age 65 and is eligible for Retirement and
his Beneficiary is not his Spouse, then a single sum Benefit will be paid equal
to the greater of:

  (a)   three times the sum of Awards deferred under Section 3 and any Rollover
pursuant to Section 4; or     (b)   the Participant’s Account at his date of
death.

- 7 -



--------------------------------------------------------------------------------



 



  8.4   If a Participant dies after age 65, his Beneficiary, if such Beneficiary
is the Participant’s Spouse, shall receive the remainder of the 15 annual
installments pursuant to Section 6. If the Participant’s Beneficiary is other
than his Spouse, a single sum payment equal to the Participant’s Account at his
date of death shall be paid to such Beneficiary as soon as practicable.     8.5
  In the event of the death of a Participant’s Spouse before the 15 annual
installments pursuant to Section 6 have been completed, such Spouse’s
Beneficiary shall receive a single sum Benefit equal to the Account balance at
the Spouse’s date of death as soon as practicable.

9.   Administration

  9.1   Consistent with the provisions of Section 24.1, the Committee shall
administer and interpret the Program, establish rules to further the purposes of
the Program and take any other action necessary for the proper operation of the
Program.     9.2   Consistent with the provisions of Section 24.1, the Board, in
its sole discretion and upon such terms as it may prescribe, may permit any
company or corporation directly or indirectly controlled by the Corporation to
participate in the Program for such periods as the Committee may determine.    
9.3   The Committee shall provide adequate written notice to any Participant or
Beneficiary whose claim for Benefits under this Program has been denied setting
forth specific reasons for such denial. A reasonable opportunity shall be
afforded to any such Participant or Beneficiary for a full and fair review by
the Committee of its decision denying Benefits.     9.4   All acts and decisions
of the Committee shall be final and binding upon all Participants,
Beneficiaries, heirs, estates, personal legal representatives, and their
successors.     9.5   The Committee may, in its sole discretion, reduce the
Crediting Rate for future Plan Years in the event of material adverse Federal,
state, or local tax law changes which increase the cost of the Program to the
Corporation.

- 8 -



--------------------------------------------------------------------------------



 



  9.6   Prior to paying any Benefit under this Program, the Committee may
require any Participant, Beneficiary, estate, heir, or personal legal
representative to provide information to the Committee. The Committee may
withhold payment of any Benefit under this Program until it receives all such
information including, but not limited to certified copies of birth or death
certificates and marriage licenses.

10.   Termination and Amendment of the Program

  10.1   Consistent with the provisions of Section 24.1, the Board may, in its
sole discretion, terminate or amend this Program at any time. In the event the
Program and the Deferral and/or Rollover Elections are terminated, a Participant
shall receive a single sum payment equal to his Account, less any Benefits
already paid to a Participant under this Program. However, if the Participant or
a Spouse is receiving a Benefit pursuant to Section 6, Section 7, or Section 8
such Benefit shall continue unchanged. Any single sum payment shall be made as
soon as practicable following the date the Program is terminated and shall be in
lieu of any other Benefit which may be payable to the Participant under this
Program.

11.   Employment Not Guaranteed

  11.1   The existence of this Program or the execution of a Deferral or
Rollover Election does not constitute a contract for continued employment
between an Eligible Executive or a Participant and the Company. The Company
reserves the right to modify an Eligible Executive’s or Participant’s
compensation and to terminate the employment of an Eligible Executive or a
Participant for any reason and at any time, notwithstanding the existence of
this Program or of a Deferral or Rollover Election.

12.   Assignment of Benefits

  12.1   The right to receive any Benefit under this Program may not be pledged,
hypothecated, transferred, assigned, nor is it subject to garnishment,
attachment, or other legal or equitable process.

13.   Tax Withholding

- 9 -



--------------------------------------------------------------------------------



 



  13.1   The Company shall deduct from all Benefits paid under this Program all
applicable Federal, state, local, and foreign taxes required by law to be
withheld. Participants or Beneficiaries under this Program must provide all
information required by law in order to report payments to any taxing
jurisdiction.

14.   Tax Consequences of Program

  14.1   The Company makes no representations or warranties with respect to any
tax consequences of the Program. Participants are advised to consult their own
estate planner and tax advisor concerning the Federal, state, and local income,
estate, and inheritance tax consequences of the Program especially in the event
such tax laws change in the future.

15.   Life Insurance and Participant’s Health

  15.1   The current health condition of a Participant will not prevent
participation in the Program.     15.2   The Company, in its sole discretion,
may, but shall not be required to, purchase life insurance policies on the life
of a Participant in such amounts and in such forms as the Company may choose.
The Company will be the owner and beneficiary of such life insurance policies.
Neither the Participant, his Beneficiary, estate, heirs, or personal legal
representatives shall have any interest whatsoever in such life insurance
policies. As a condition to participating in this Program, a Participant must
complete an accurate, truthful health statement and at the request of the
Company shall submit to medical examinations and supply information and execute
documents as may be required by the insurance company or companies to whom the
Company has applied for insurance.

16.   Misrepresentations by Participant

  16.1   The Participant will be required to warrant that all information
supplied to the Company and/or insurance companies is accurate and complete. If
a Participant makes or has made any material misrepresentation or omission which
results in a cost or loss to the Company, the Company in its sole discretion may
pay the

- 10 -



--------------------------------------------------------------------------------



 



      Participant or his Beneficiary an amount equal to his Award and/or
Rollover under this Program, less any Benefits already paid.

17.   Suicide

  17.1   Should a Participant commit suicide within two years after the Deferral
Date of any Award or Rollover, the Company’s only obligation under this Program
will be to pay the Award and/or Rollover to the Beneficiary, less any Benefits
already paid.

18.   Rights in Company Assets

  18.1   Nothing in this Program or in a Deferral Election shall require the
Company to segregate any monies or assets from its general funds, or to create a
trust or make any special deposit for any Benefits to be paid to any
Participant, Beneficiary, heir, or personal legal representative.     18.2   The
rights of a Participant, Beneficiary, heir, or personal legal representative
under this Program shall be solely those of an unsecured creditor of the
Company. The maintaining of an Account for a Participant by the Corporation for
bookkeeping purposes creates no security interest in any assets of the Company.
Any insurance policy or other asset acquired or held by the Corporation in
connection with this Program shall not be deemed to be held under any trust for
the benefit of the Participant, his Beneficiaries, his heirs, his estate, or his
personal legal representatives, or to be security for the performance of the
obligations of the Company under this Program, and shall be, and remain, a
general, unpledged and unrestricted asset of the Company.

19.   Vesting

  19.1   All Awards deferred and Rollovers transferred to a Participant’s
Account shall be vested and will not be subject to forfeiture for any reason.

20.   Severability

  20.1   The invalidity or unenforceability of any provision of this Program or
of a Deferral Election and Rollover Election shall in no way

- 11 -



--------------------------------------------------------------------------------



 



      affect the validity or enforceability of any other provision of this
Program.

21.   Captions

  21.1   The captions at the head of a section or paragraph of this Program are
designed for convenience of reference only and are not to be resorted to for the
purpose of interpreting any provision of this Program.

22.   Pronouns

  22.1   The masculine pronoun shall mean the feminine pronoun and the singular
shall include the plural wherever appropriate.

23. Construction

  23.1   This Program and any Deferral Election or Rollover Election shall be
governed by the laws of the Commonwealth of Pennsylvania.

24.   Internal Revenue Code Section 409A

  24.1   It is the intention of the Company that this Program and any Deferral
Election or Rollover Election under this Program will never be subject to the
provisions of Internal Revenue Code section 409A because this Program applies to
deferred compensation that was deferred on or before December 31, 2004. It is
also intended that amounts deferred under this Program will not be taxable under
Internal Revenue Code section 409A. This Program shall be interpreted and
administered, to the extent possible, in a manner that does not result in a
“material modification” of this Program (within the meaning of section
885(d)(2)(B) of the American Jobs Creation Act of 2004 or Treasury Regulation
section 1.409A-6(a)(4)), and in a manner that does not result in a “plan
failure” (within the meaning of Internal Revenue Code section 409A(a)(1)) of
this Program or any other plan or arrangement maintained by the Company.

- 12 -